Citation Nr: 1028785	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for a right thumb 
strain, currently rated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for bilateral 
hallux valgus.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to May 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in June 2010 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking increased ratings for his service-
connected thumb strain, bilateral hallux valgus, and bilateral 
hearing loss.

A remand is necessary in order to determine the current level of 
severity of the Veteran's disabilities.  The Veteran's most 
recent VA examinations were in October 2005, almost five years 
ago.  The Board finds that new examinations are necessary to 
determine the current level of severity.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  

Additionally, during the June 2010 hearing, the Veteran testified 
that he experiences numbness and tingling in his right hand, near 
his service-connected thumb.  A separate VA examination to assess 
neurological function of the right thumb and hand should be 
completed to determine if a separate rating is warranted.

The Veteran also testified in June 2010 and submitted medical 
evidence that he currently suffers from neuropathy of his toes as 
a result of his bilateral hallux valgus.  See June 2010 Patient 
Care and Summary Sheet, Georgia Knee and Sports Medicine.  A VA 
examination to assess the neurological functions of his feet and 
legs should be completed to determine if a separate rating is 
warranted.

Finally, all updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask if he has 
received treatment at any private or VA 
facilities for his right thumb strain, 
bilateral hallux valgus, or bilateral 
hearing loss.  Obtain consent forms and 
associate any available records with the 
claims file.

2.  Next, afford the Veteran a VA 
examination to determine the current level 
of severity of his right thumb strain. 

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.71a, Diagnostic 
Code 5228.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion testing.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should comment on the 
functional limitations, if any, associated 
with the Veteran's service-connected right 
thumb strain.  

3.  Next, afford the Veteran a VA 
examination to assess any neurological 
impairment to his right thumb and hand. 

The examiner should opine whether is it is 
at least as likely as not (i.e. 
probability of 50 percent or greater) that 
the Veteran's neurological impairments are 
proximately due to or a result of his 
service-connected right thumb.

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.124a, Diagnostic 
Codes 8512 - 8516 (as applicable).  The 
pertinent rating criteria must be provided 
to the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

All pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should comment on the 
functional limitations, if any, associated 
with the neurological impairment of the 
Veteran's service-connected right thumb 
strain.  

4.  Next, afford the Veteran a VA 
examination to determine the current level 
of severity of his bilateral hallux 
valgus.

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.73, Diagnostic 
Code 5280.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should comment on the 
functional limitations, if any, associated 
with the Veteran's service-connected 
bilateral hallux valgus.  

5.  Next, afford the Veteran a VA 
examination to assess any neurological 
impairment to his bilateral feet and legs 
as a result of his bilateral hallux 
valgus.

The examiner should opine whether is it is 
at least as likely as not (i.e. 
probability of 50 percent or greater) that 
the Veteran's neurological impairments are 
proximately due to or a result of his 
service-connected bilateral hallux valgus.

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520 - 8525 (as applicable).  The 
pertinent rating criteria must be provided 
to the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

All pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should comment on the 
functional limitations, if any, associated 
with the Veteran's neurological 
impairments of his feet and legs.

6.  Afford the Veteran a VA examination to 
determine the current severity of his 
bilateral hearing loss.  

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2009).  The 
pertinent rating criteria must be provided 
to the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examination report must fully describe 
the functional impairment and effects 
caused by the hearing disability.  

All pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.

7.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

8.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



